Citation Nr: 0324393	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  98-19 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to July 
1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
The veteran's claim was remanded by the Board for further 
development in November 1999.


REMAND

The veteran claims that he meets the criteria for the award 
of Chapter 30 educational benefits under 38 C.F.R. § 21.7042 
(a)(5)(ii).  He maintains that he was discharged for a 
medical condition which preexisted service, and which VA 
determined was not service connected.  

The veteran also claims that he meets the criteria for the 
award of Chapter 30 educational benefits under 38 C.F.R. 
§ 21.7042 (a)(5)(vi).  He maintains that he was discharged 
for a physical condition that was not characterized as a 
disability and did not result from his own willful 
misconduct, but did interfere with his performance of duty, 
as determined by the Secretary of each military department in 
accordance with regulations prescribed of the Secretary of 
Defense.  

The Board notes that while an April 2003 rating action made a 
determination that the veteran was not discharged from 
service due to a preexisting medical condition, the RO did 
not consider whether the veteran met the criteria for Chapter 
30 educational benefits due to discharge for a physical 
condition that was not characterized as a disability and did 
not result from his own willful misconduct, but did interfere 
with his performance of duty.  See 38 C.F.R. § 21.7042 
(a)(5)(vi).  However, prior to any such adjudication by the 
RO, clarification must be sought from the Department of 
Defense (DOD).  

A review of the veteran's Chapter 30 file indicates that the 
RO denied the veteran Chapter 30 benefits in part because the 
Chapter 30 DOD Data Record (also referred to as the 30D 
screen) lists the reason of the veteran's separation as 
"OTH."  The VA Adjudication Procedure Manual M22-4, Part V, 
3.06(e)(8)  (Feb. 6, 1995) provides that VA should contact 
DOD if the veteran's separation code is displayed as "OTH" 
(Other), if this code would result in a denial of the claim, 
and if review of the evidence indicates that another code 
might apply.  In this case there is some evidence that the 
veteran was discharged for a physical condition, not 
characterized as a disability and not the result of willful 
misconduct, which interfered with the veteran's performance 
of duty.  Accordingly, DOD should be contacted for 
clarification as to whether the veteran's separation code 
should be changed to a code which more accurately reflects 
the reason of the veteran's separation, for example CIWD 
(Condition Interfering With Duty) or COG (for the Convenience 
of the Government).

Since the veteran's claim may be dependent on the history of 
a medical condition, the Board is of the opinion that the RO 
should determine if the veteran has an additional separate VA 
claims file.  

Accordingly, this case is REMANDED for the following:

1.  The RO should determine whether the 
veteran has a separate VA claims file 
with documents received prior to October 
1999.  If such a claims file exists, it 
should be obtained and associated with 
the veteran's Chapter 30 benefits file 
and claims folder containing documents 
received after 1999.  

2.  The RO should contact the DOD, noting 
that there is some evidence indicating 
that the veteran was discharged for a 
physical condition, not characterized as 
a disability and not the result of 
willful misconduct, which interfered with 
the veteran's performance of duty, and 
request that the DOD examine the 
veteran's service history and consider 
assigning the veteran a different 
separation code, for example, CIWD or 
COG.

3.  Upon response from the DOD, and any 
other necessary development, the RO must 
reconsider the veteran's claim, to 
specifically include consideration of 
whether the veteran was discharged from 
service for a physical condition that was 
not characterized as a disability and did 
not result from his own willful 
misconduct, but did interfere with his 
performance of duty.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and be afforded the appropriate 
opportunity to respond.   


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




